THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 23, 2019                                         G. Michael Halfenger
                                                                 Chief United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN
In Re:                                              Case No. 2019-26481-GMH-13
VIANCA SHEREE WRIGHT
                                                    Chapter 13

               Debtor

                  ORDER DENYING TRUSTEE'S MOTION TO DISMISS


    The Chapter 13 Trustee having filed a Trustee’s Motion to Dismiss and the Debtor having
filed an objection to the Trustee’s motion, the Court conducted a hearing on December 10, 2019.
The staff attorney for the Trustee, Jennifer K. Marchinowski, appeared in support of the
Objection and Attorney Paul Strouse appeared on behalf of the Debtor. After discussion, the
Trustee’s motion to dismiss is denied subject to the following terms:

   IT IS HEREBY ORDERED: The Trustee's Motion to Dismiss is denied.

   IT IS FURTHER ORDERED: The Debtors must pay $225.00 weekly to the Office of the
Chapter 13 Trustee on or before the last day of each month commencing with December 2019
and continuing through and including May 2020.

   IT IS FURTHER ORDERED: This order is a Doomsday Order under this court’s Uniform
Procedure for Doomsday Orders; it incorporates and is subject to the Uniform Procedure for
Doomsday Orders.

    IT IS FURTHER ORDERED: The denial of the Motion to Dismiss is without prejudice to
the Trustee filing another Motion for any future defaults.
                                            #####
 Rebecca R. Garcia
 Chapter 13 Standing Trustee
 P O Box 3170
 Oshkosh, WI 54903-3170
 920.231.2150
 Fax 920.231.5713
 E-mail info@ch13oshkosh.com




               Case 19-26481-gmh       Doc 59    Filed 12/26/19       Page 1 of 1
